 1

 2                                                                          FILED
                                                                         .S. DISTRICT COURT
 3

 4                                                                   MAY 2 52021
 5                                                             CENTRAL    TRiCT OF CALIFORNIA
                                                               BY                     DEF~J1"Y
 6

 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                      CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case N o.   L; ?mil ~ /~^j — a`S

12                              Plaintiff,             ORDER OF DETENTION AFTER HEARING
                                                          (Fed.R.Crim.P. 32.1(a)(6)
13                        v.                                18 U.S.C. § 3143(a)
                                                         Allegations of Violations of
14   'I 'R r c-o..d'°JI
                          ~h~,,,~ M e y ~; ~.~.~.        Probation/Supervised Release
                                                                 Conditions)
15                              Defendant.

16
              On arrest warrant issued by the United States District Court for
17
     the                       ~= b~                involving alleged violations of
18
     conditions of probation/supervised release:
19
              1.          The court finds that no condition or combination of
20
                          conditions will reasonably assure:
21
                          A.    (   ) the appearance of defendant as required; and/or
22
                          B.    ( ~he safety of any person or the community.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
 1   2.   The Court concludes:

 2        A.    ( V) Defendant has failed to demonstrate by clear and

 3                    convincing evidence that he is not likely to pose

 4                    a risk to the safety of any other persons or the

 5                    community.    Defendant poses a risk to the safety

 6                    of other persons or the community based on:



 s
 9

10

11

12        B.    (   ) Defendant has failed to demonstrate by clear and

13                    convincing evidence that he is not likely to flee

14                   if released.    Defendant poses a flight risk based

15

16

17

18

19

20

21        IT IS ORDERED that defendant be detained.

22

23   DATED:    ~af yr~y/

24

25                                    H       BLE JACQU   NE CHOOLJIAN
                                          'ted States Magistrate Judge
26

27

28

                                      2
